 Case 19-21021    Doc 25   Filed 12/26/19   Entered 12/26/19 15:35:20    Page 1 of 5



                   UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF CONNECTICUT
                          HARTFORD DIVISION

____________________________________
IN RE:                              :        CHAPTER             7
                                    :
Diane L. Archambault,                :       CASE NO.            19-21021 (JJT)
                                     :
            DEBTOR.                  :       RE: ECF NOS.        1, 11, 19
____________________________________:

      RULING ON TRUSTEE’S OBJECTION TO DEBTOR’S CLAIM
 OF EXEMPTION IN INHERITED INDIVIDUAL RETIREMENT ACCOUNT

      Before the Court is the Chapter 7 Trustee’s (“Trustee”) Objection to the

Debtor’s Claim of Exemptions in Inherited Individual Retirement Account

(“Objection,” ECF No. 11). Therein, the Trustee argues that the claimed exemption

of funds pursuant to Connecticut General Statutes §§ 52-352b(m) and 52-321a by

the Debtor, Diane L. Archambault (“Ms. Archambault” or the “Debtor”), in an

inherited individual retirement account (“IRA”) valued in the amount of $14,821.42

is improper. The gravamen of the Trustee’s Objection is that Conn. Gen. Stat.

§§ 52-352b(m) and 52-321a do not provide a carve out specifically for inherited IRAs

and, therefore, in light of the U.S. Supreme Court’s decision in Clark v. Rameker,

134 S. Ct. 2242 (2014), which held that inherited IRAs were not exempt under 11

U.S.C. § 522 (the federal exemptions), the Debtor’s inherited IRA should not be

exempt from her bankruptcy estate.

      This case began on June 14, 2019, when the Debtor filed a voluntary petition

for relief under Chapter 7 of the Bankruptcy Code, wherein she disclosed an

ownership interest in an inherited IRA on her Schedule A/B (ECF No. 1, Schedule
 Case 19-21021    Doc 25    Filed 12/26/19       Entered 12/26/19 15:35:20   Page 2 of 5



A/B, #21). Following the § 341 Meeting of Creditors, the Trustee filed a timely

Objection, challenging the Debtor’s claim of exemption in the inherited IRA under

Conn. Gen. Stat. §§ 52-352b(m) and 52-321a. Thereafter, the Debtor filed a response

to Trustee’s Objection (“Response,” ECF No. 19) arguing that the inherited IRA was

exempt pursuant to Conn. Gen. Stat. § 52-352b(m), which exempts “[a]ny assets or

interests of an exemptioner in, or payments received by the exemptioner from, a

plan or arrangement described in section 52-321a.” The Debtor further argues that

the plain language of Conn. Gen. Stat. § 52-321a indicates that “[t]he Connecticut

General Assembly elected to create a statute that protects both participants and

beneficiaries and did not restrict the form of IRA” (ECF No. 19).

      A hearing on the Objection was held on November 6, 2019, at which time the

Court took the matter under advisement (ECF No. 23). At the hearing, the Trustee

and the Debtor did not dispute the nature of the property that the Debtor sought to

exempt, namely, that it was an inherited, non-spousal IRA, which the Debtor

received upon the death of a parent (ECF No. 24). For the reasons stated below, the

Trustee’s Objection is OVERRULED.

      At the outset the Court notes that, while the Supreme Court’s decision in

Clark v. Rameker addresses a similar subject (treatment of an inherited IRA for the

purpose of exemption in bankruptcy) and is in some way instructive with respect to

framing the larger issues surrounding inherited IRAs, the Supreme Court’s

determination was based on the interplay of the U.S. Bankruptcy Code and sections

of the Internal Revenue Code (“IRC”) as it related to whether an inherited IRA



                                             2
    Case 19-21021     Doc 25     Filed 12/26/19       Entered 12/26/19 15:35:20         Page 3 of 5



should be considered “retirement funds” under 11 U.S.C. § 522. See In re Kapsinow,

No. 2018-94-M.P., 2019 WL 6720253 (R.I. Dec. 11, 2019). In the present case, the

resolution of the Trustee’s Objection does not turn on what constitutes retirement

funds according to the Code or the IRC, but rather it turns on whether the

Connecticut exemption statute, on its face, can be read to include inherited IRAs as

property exempted from the bankruptcy process. In light of that, the holding in

Clark v. Rameker is of little assistance to the Court with respect to determining the

present state law issue.

        Turning to the statute at bar, Connecticut General Statute § 52-321a

provides in relevant part: “Except as provided in subsection (b) of this section, any

interest in or amounts payable to a participant or beneficiary from the following

shall be exempt from the claims of all creditors of such participant or beneficiary . . .

(B) any individual retirement account which is qualified under Section 408 of said

internal revenue code to the extent funded, including income and appreciation . . . .”

(Emphasis added.) Because beneficiary is not defined by the statute (or related

statutes), we adopt its plain meaning. See Connecticut General Statutes § 1-1 (“[i]n

the construction of the statutes, words and phrases shall be construed according to

the commonly approved usage of the language; and technical words and phrases,

and such as have acquired a peculiar and appropriate meaning in the law, shall be

construed and understood accordingly”). 1


1 The Meriam Webster Dictionary defines beneficiary as: (1) a person or thing that receives help or
an advantage from something; one that benefits from something; (2) the person designated to receive
the income of an estate that is subject to a trust; or (3) the person named (as in an insurance policy)
to receive proceeds or benefits. Additionally, Black's Law Dictionary defines beneficiary as: “Someone

                                                  3
 Case 19-21021        Doc 25     Filed 12/26/19        Entered 12/26/19 15:35:20         Page 4 of 5



        Here, both the Trustee and the Debtor agree that the account the Debtor

seeks to exempt is an inherited IRA that was previously held by a parent of the

Debtor. The Trustee does not argue that the Debtor is not a beneficiary for the

purposes of the Conn. Gen. Stat. § 52-321a, nor does the Trustee argue that this

particular IRA, prior to its transfer to the Debtor, was not an individual retirement

account which qualified under Section 408 of the IRC. Although Conn. Gen. Stat.

§ 52-321a does not exempt inherited IRAs by name, the inclusion of the term

beneficiary, in addition to participant, is not without meaning and would seem to

permit, by virtue of its very inclusion, a debtor to exempt an inherited IRA.

Accordingly, absent any challenge from the Trustee that the Debtor is not a

beneficiary, this Court concludes that the plain language of Conn. Gen. Stat.

§ 52-321a, which exempts IRAs held by both participants and beneficiaries, can be

reasonably read to include inherited IRAs, and, therefore, the exemption of the

Debtor’s inherited IRA is proper. 2


who is designated to receive the advantages from an action or change; esp., one designated to benefit
from an appointment, disposition, or assignment (as in a will, insurance policy, etc.), or to receive
something as a result of a legal arrangement or instrument. . . .” Black's Law Dictionary (11th ed.
2019).
2 Trustee further argues that, almost as a matter of policy, this Court should apply the principle

underlying Clark v. Rameker, i.e., that funds in an inherited IRA do not really constitute retirement
funds at all and, thus, they should not get special treatment, unless expressly provided for under
state law. As previously stated, the holding of Clark v. Rameker is inapposite to the present
circumstances because it addressed an issue of federal law in the context of the federal exemptions.
While the Court need not rely solely on this maxim in the present case, the Court notes there is a
well established countervailing policy that bears on the present issue, namely, when “attempting to
construe the Connecticut . . . exemption [statute], we must bear in mind the firmly established canon
of interpretation instructing that, in order to effectuate the purpose of exemptions, such laws are to
be liberally construed in favor of the debtor. . . . For this reason, no mere technicality should defeat
the right of exemption, and whenever the claim to an exemption can be brought within the purpose
and intent of the statute by a fair and reasonable interpretation, the exemption should be allowed.”
KLC, Inc. v. Trayner, 426 F.3d 172, 176 (2d Cir. 2005) (citation omitted and internal quotation marks
omitted) (citing to Caraglior v. World Sav. & Loan (In re Caraglior), 251 B.R. 778, 782–83 (Bankr. D.
Conn. 2000)).

                                                   4
 Case 19-21021     Doc 25    Filed 12/26/19       Entered 12/26/19 15:35:20   Page 5 of 5



      Accordingly, the Court OVERRULES the Trustee’s Objection to Debtor’s Claim of

Exemption relating to the Debtor’s inherited IRA.

IT IS SO ORDERED at Hartford, Connecticut this 26th day of December 2019.




                                              5
